PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/449,738
Filing Date: 1 Aug 2014
Appellant(s): Arroyo et al.



__________________
Steven L. Nichols (Reg. No. 40,326)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(1) Claims 8-20 and 22-25 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0164055 to Knight ("Knight") in view of U.S. Patent No. 7,707,249 to Spataro ("Spataro").

(2) Claims 21 and 27 were rejected under 35 U.S.C. § 103 as being unpatentable over Knight and Spataro, and further in view of U.S. Patent App. Pub. No. 2014/0207801 to Palmert ("Palmert").

(3) Claim 26 was rejected under 35 U.S.C. § 103 as being unpatentable over Knight and Spataro, and further in view of U.S. Patent App. Pub. No. 2014/0282101 to Beechuk ("Beechuk").
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
As set forth in the interview summary dated 3/1/2021, the Examiner stated that after further review of the independent claim 14, claim 14 recites allowable subject 
Further the dependents of claims 15-20 and 27 would also be allowed as they depend from claim 14. Therefore the rejection under 35 USC 103 is withdrawn for claims 14-20 and 27. 
The applicant indicated they would like to proceed to the board for review of claims 8-13 and 21-26 and not bring these allowable limitations into claims 8-13 and 21-26. 
(2) Response to Argument
Applicant’s Remarks: 
First, Knight and Spataro in any combination fail to teach or suggest, "an identifying engine to identify a first user associated with the modification made to the opportunity stored in the CRM system by extracting from the modification received at the receiving engine, an indication of the first user." (Claim 8).
However, Knight does not teach or suggest that the identification of the first user is "extract[ed] from the modification." (Claim 8). That is, claim 8 expressly notes that the identification of the first user associated with the modification is extracted from the modification itself. Knight by comparison merely mentions that a user is designated to follow an object, but fails to teach or suggest that the identification of the first user is extracted from the modification. In response to this argument, the final Action states that "the term 'extracting' is a broad term that ... could be just the determination of a change or update." (Final Action, p. 22). However, this argument ignores the express recitation that the user is determined from metadata associated with the modification. That is, Knight does not teach or suggest any identification of a user based on information associated with modification metadata.


Examiner’s Response:


Applicant’s Remarks: 
Second, Knight and Spataro in any combination fail to teach or suggest, "a list determining engine to, from extracted metadata from the opportunity, determine a list of users associated with the opportunity." (Claim 8). In rejecting this recitation, the final Action cites to paragraphs [0018], [0021], [0022], and Table 200 in Knight. (See final Action, p. 4). However, paragraph [0018] merely describes user stations. (See Knight, paragraph [0018], cited by the final Action, p. 4). Paragraph [0021] as noted above
describes how a "message about the change/update to the object will then be displayed to the user at user station 1 because the user is following the object." (Knight, paragraph [0021], cited by the final Action, p. 4). Paragraph [0022] of Knight describes how a "following/unfollowing mechanism 106 is not tied to the user station [but instead] ... is tied to the user and/or any suitable device designated by or associated with the user." (Knight, paragraph [0022], cited by the final Action, p. 4). However, noticeably absent from any of this is mention of "extracted metadata from the opportunity," being used to "determine a list of users associated with the opportunity." (Claim 8). While table 200 of Knight "comprises information about the users that are associated with objects in the system," (Knight, paragraph [0023]), there is no mention at all of such being "extracted [from] metadata from the opportunity." (Claim 8). The final Action again perhaps does not appreciate the full language of the recitation, which indicates that metadata, not the object of Knight, is used to determine a list of users associated with the opportunity.


Examiner’s Response:
The Examiner maintains the interpretation of the term extracting to merely be analogous to making a determination. As shown in the rejection, the Table 200 shows the correlation of users to opportunities. Knight teaches that the determination is made of 

Applicant’s Remarks: 
Third, Knight and Spataro in any combination fail to teach or suggest: a second user determining engine to determine, from the list of users associated with the opportunity, a second user associated with the first user through an instant messaging (IM) service by: comparing the list of users associated with the opportunity with a list of relationships for the first user in the IM service; and identifying as the second user, a user that is both on the list of users associated with the opportunity, as generated by the identifying engine, and that is on the list of relationships for the first user, as generated by the list determining engine.

Examiner’s Response:
The Examiner maintains that the plurality of lists to include the “people” list and then the list of those in the chatting field are all associated with the document (opportunity) being worked on in the Figure 3D. Therefore the Spataro reference makes a determination within multiple lists of which users have access to the document/project. Those people in the lists of the Figure 3D of Spataro have to be authorized to access or enter the document work interface. Figure 4 step 460 specifically states the identification of participants authorized into the “new place” or interface and in step 480 states “ASSOCIATING THE PLACE IDENTIFIER WITH THE USER IDENTIFIERS FOR THE AUTHORIZED PARTICIPANTS AND THE UPLOADED DATA FILES”. The comparison portion is taught in the determination of the authorization as authorization is determined by comparing who does and who does not have access. 

Fourth, Knight and Spataro in any combination fail to teach or suggest, "a sending engine to ... responsive to the modification to the opportunity by the first user, alter a display of a presence indicator of the first user to present: a first indication to indicate that the first user is active; and a second indication to indicate that the first user has modified an opportunity." (Claim 8). The final Action acknowledges that Knight fails to teach or suggest this subject matter and instead cites to various portions of Spataro. (See final
Action, pp. 7-8). Specifically, in rejecting the "second indication to indicate that the first user has modified an opportunity," the final Action cites to col. 58, lines 60-67 and col. 55, lines 15-45 of Spataro. (See final Action, p. 8). However, this portion of Spataro describes "modify[ing] the clients (e.g., the collaboration place interfaces) to update the display when change notifications arrive." (Spataro, col. 58, lines 65-67). However, this does not teach or suggest a presence indicator for a user. That is, claim 8 specifically mentions that a presence indicator "of the first user" is altered to "indicate that the first user has modified an opportunity." (Claim 8). The cited to portion of Spataro does not mention any user presence indicator, nor such an indicator indicating that the user has modified an opportunity.

Examiner’s Response:
The Examiner maintains that Spataro teaches the limitation of the altering the display of the presence indicator based on the action (active or made a modification). The reference specifically teaches “The on-line status data 230 includes an on-line indicator that indicates whether a user has entered and/or otherwise accessed an active place (e.g., logged into an active place). In some embodiments, the on-line indicator includes a bit or flag that is set based on whether the user has entered a place”, Col. 13 lines 1-10. With respect to the portion of the modification indication, a screenshot is presented in the interface when the user makes a modification. Therefore indications are presented and altered when the claimed actions are taken. 

Applicant’s Remarks: 
Fifth, Knight and Spataro in any combination fail to teach or suggest, "a sending engine to ... responsive to altering the presence indicator, generate a report relating to the modification." In rejecting this recitation, the final Action merely cites to Fig. 14B of Spataro and states "display current activity information related to a place." (Final Action, p. 8). However, this rejection is unclear as 1) displaying current activity information is not a "report relating to the modification" nor is such display "responsive to altering the presence indicator." (Claim 8).


With respect to the “report”, the Examiner first assert that there is merely a single mention of a report in the specification. The single mention does not further define or clarify what the report actually contains. Therefore the Examiner asserts that the display of the current activity information related to a place would be a report. Without further limiting of the report, the prior art teaches the claimed limitation. 

Applicant’s Remarks: 
Claim 12 recites, "[t]he system of claim 8, in which the alert allows the second user to view other modifications the first user made to other opportunities stored in the CRM system" The final Action acknowledges that Knight does not teach this subject matter and instead cites to Spataro. (See final Action, p. 16). However, the final Action merely states "[s]hown in Figure 3D." (Final Action, p. 16). However, it is unclear how Fig. 3D of Spataro, reproduced above, allows the second user "to view other modifications the first user made to other opportunities stored in the CRM." (Claim 12). Spataro merely describes Fig. 3D as "schematically illustrat[ing] exemplary displays of a collaboration tool in accordance with one embodiment of the present invention." (Spataro, col. 6, lines 19-22). However, there is no mention at all of opportunities or modifications, etc. Accordingly, it is clear that Fig. 3D does not teach or suggest the subject matter of claim 12.

Examiner’s Response:
The Examiner maintains that the claimed limitation just requires one user access to the modifications made by another user. The miniature screen shots recited in Spataro is an alert which is showing one user the modifications made by another user as they are presented in the interface to those other users authorized to interact with the document. 

Applicant’s Remarks: 
Claim 21 recites, "[t]he system of claim 8, in which the alert notifies the second user of other opportunities all related to a same product that have received action by the first user." In rejecting this claim, the final Action acknowledges that Knight and Spataro fail to teach or suggest this subject matter and instead relies on paragraph [0028] of Palmert which describes, "[ c]ollaborative filtering (CF) [ which] generally refers to a process of filtering for information or patterns." (Palmert, paragraph [0028], cited by the final Action, p. 20). However, Palmert does not teach or suggest any sort of an alert of "other opportunities ... to a same product that have received action by the first user." (Claim 21). That is, claim 

Examiner’s Response:
Palmert teaches the filtering of information in order to make a recommendation on which tasks users should perform. The filtering process determines which actions a user 1 has made and in turn recommends (alerts) another user of the action taken. In Palmert, this could be users both working in the same group or file or link. The specific example is if one user interacts with an opportunity for a book it recommends another user to interact with the book. 

With respect to claim 26, the rejection is maintained for the reasons set forth above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681 

/SUE LAO/
Primary Examiner  
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.